            Case 1:19-cv-12125-ADB Document 3 Filed 10/15/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                  )
                                                  )
iROBOT CORPORATION,                               )
                                                  )
               Plaintiff,                         )
                                                  ) Civil Action No. 1:19-cv-12125
       v.                                         )
                                                  ) JURY TRIAL DEMANDED
SHARKNINJA OPERATING LLC,
                                                  )
SHARKNINJA MANAGEMENT, LLC, AND
                                                  )
SHARKNINJA SALES COMPANY,
                                                  )
               Defendants.                        )
                                                  )

                       PLAINTIFF iROBOT’S MOTION FOR
                 IMPOUNDMENT OF CONFIDENTIAL INFORMATION

       Pursuant to Local Rules 7.1 and 7.2 of the United States District Court for the District of

Massachusetts, Plaintiff, iRobot Corporation (“iRobot”), respectfully requests leave to file under

seal Plaintiff’s Memorandum in Support of Motion for Preliminary Injunction, including

Exhibits 21, 27, and 30 thereto; the Declaration of Jennifer Lichtenheim in Support of Plaintiff’s

Motion for a Preliminary Injunction, including Exhibits 1, 22, and 26 thereto; the Declaration of

Keith R. Ugone in Support of Plaintiff’s Motion for a Preliminary Injunction, including

Appendices 3, 4, and 5 thereto; and the Declaration of Tim Saeger in Support of Plaintiff’s

Motion for a Preliminary Injunction.

       The grounds for this motion are as follows:

       1.      Plaintiff’s Memorandum in Support of Motion for Preliminary Injunction contains

competitively and commercially sensitive information with respect to Plaintiff’s business.

       2.      Exhibit 21 to the Memorandum In Support Of Motion For Preliminary Injunction

is keyword auction insight report from October 1, 2019 to October 7, 2019, this document
             Case 1:19-cv-12125-ADB Document 3 Filed 10/15/19 Page 2 of 5



contains competitively sensitive information.        This document is an analysis of iRobot’s

advertisements on Google compared to its competitors, such as how often iRobot’s

advertisement was shown at the top of the page in a search result.

        3.       Exhibit 27 to the Memorandum in Support of Motion for Preliminary Injunction is

a competitively sensitive article discussing the decrease iRobot will see with respect to the

Roomba because of Shark in the market.

        4.       Exhibit 30 to the Memorandum in Support of Motion for Preliminary Injunction is

a document from August 2019, containing iRobot’s analysis of estimated U.S. sales for

consumer robots with vacuum functionality.

        5.       The Declaration of Jennifer Lichtenheim in Support of Plaintiff’s Motion for a

Preliminary Injunction contains competitively and commercially sensitive information with

respect to Plaintiff’s business.

        6.       Exhibit 1 to the Lichtenheim Declaration is a document from August 2019,

containing iRobot’s analysis of estimated U.S. sales for consumer robots with vacuum

functionality.

        7.       Exhibit 22 to the Lichtenheim Declaration is a keyword auction insight report

from October 1, 2019 to October 7, 2019, this document contains competitively sensitive

information. This document is an analysis of iRobot’s advertisements on Google compared to its

competitors.

        8.       Exhibit 26 to the Lichtenheim Declaration is an excel with detailed competitively

sensitive sales information for the Roomba® i7+.




                                                 2
            Case 1:19-cv-12125-ADB Document 3 Filed 10/15/19 Page 3 of 5



       9.      The Declaration of Keith Ugone in Support of Plaintiff’s Motion for a Preliminary

Injunction contains competitively and commercially sensitive information with respect to

Plaintiff’s business.

       10.     Appendix 3 to the Ugone Declaration is a list of documents relied on/and received

by iRobot with detailed dates and titles, containing competitively and commercially sensitive

information with respect to Plaintiff’s business.

       11.     Appendix 4 to the Ugone Declaration is a document with detailed competitively

sensitive sales information for iRobot.

       12.     Appendix 5 to the Ugone Declaration is a competitively sensitive article

discussing the decrease iRobot will see with respect to the Roomba because of Shark in the

market.

       13.     The Declaration of Tim Saeger in Support of Plaintiff’s Motion for a Preliminary

Injunction contains competitively and commercially sensitive information with respect to

Plaintiff’s business.

       14.     The aforementioned Exhibits contain competitively or commercially sensitive

information.

       Due to the short time frame surrounding the underlying emergency motion, Defendants

were unable to obtain such assent from Defendant by the time of filing.

       WHEREFORE, Plaintiff’s respectfully request that Plaintiff’s Memorandum in Support

of Motion for Preliminary Injunction, including Exhibits 21, 27, and 30 thereto; the Declaration

of Jennifer Lichtenheim in Support of Plaintiff’s Motion for a Preliminary Injunction, including

Exhibits 1, 22, and 26 thereto; the Declaration of Keith R. Ugone in Support of Plaintiff’s

Motion for a Preliminary Injunction, including Appendices 3, 4, and 5 thereto; and the




                                                    3
         Case 1:19-cv-12125-ADB Document 3 Filed 10/15/19 Page 4 of 5



Declaration of Tim Saeger in Support of Plaintiff’s Motion for a Preliminary Injunction be

impounded until further order of the Court. Upon termination of the impoundment period,

Defendants will retrieve and take custody of the impounded documents.



Date: October 15, 2019                       Respectfully submitted,


                                             /s/ T. Christopher Donnelly
                                             T. Christopher Donnelly
                                             tcd@dcglaw.com
                                             Peter E. Gelhaar
                                             peg@dcglaw.com
                                             DONNELLY, CONROY & GELHAAR, LLP
                                             260 Franklin Street
                                             Suite 1600
                                             Boston, MA 02110
                                             Telephone: (617) 720-2880
                                             Facsimile: (617) 720-3554

                                             Gregg F. LoCascio, P.C. (pro hac vice to be filed)
                                             gregg.locascio@kirkland.com
                                             Anders P. Fjellstedt (pro hac vice to be filed)
                                             anders.fjellstedt@kirkland.com
                                             KIRKLAND & ELLIS LLP
                                             1301 Pennsylvania Avenue, N.W.
                                             Washington, D.C. 20004
                                             Telephone: (202) 389-5000
                                             Facsimile: (202) 389-5200

                                             Counsel for Plaintiff
                                             iRobot Corporation




                                              4
          Case 1:19-cv-12125-ADB Document 3 Filed 10/15/19 Page 5 of 5




               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       The undersigned counsel certifies that the parties were not able to meet and confer in an

attempt to resolve or narrow the issues presented by this motion because no counsel of record has

appeared in this case on behalf of Shark.


                                                  /s/ T. Christopher Donnelly
                                                  T. Christopher Donnelly




                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be served on Shark

pursuant to Fed. R. Civ. P. and L.R. 5.2 along with a copy of the Complaint in this case.


                                                  /s/ T. Christopher Donnelly
                                                  T. Christopher Donnelly
